 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  WESTERN DIVISION
11
12   GEORGIA ANN BALDERAMOS,                        ) No. 2:20-cv-07501-JPR
                                                    )
13         Plaintiff,                               )
                                                    )JUDGMENT
14                v.                                )
                                                    )
15                                                  )
     ANDREW SAUL,                                   )
16                                                  )
     Commissioner of Social Security,               )
17         Defendant.                               )
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20
21
           Having approved the parties’ joint stipulation to voluntary remand
22
     pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
23
     COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
24
25
     Date: June 24, 2021                    V -HDQ 3 5RVHQEOXWK
26
                                          HONORABLE JEAN P. ROSENBLUTH
27                                        United States Magistrate Judge
28




                                            -1-
